 

Exhibit 10.4

 

DIEGO PELLICER WORLDWIDE, INC.

 

DEFERRED COMPENSATION AGREEMENT

 

THIS DEFERRED COMPENSATION AGREEMENT (this “Agreement”) is made and entered into
as of _______________, 2016, by and between _________________ (the “Executive”)
and Diego Pellicer Worldwide, Inc., a Delaware corporation (the “Company”). This
Agreement is intended to restructure the Company’s debt owed to the Executive
through June 1, 2016, representing accrued salary and fees in the aggregate
amount of _________________(the “Debt”), and the Company and the Executive
hereto agree as follows:

 

1. Deferred Compensation. The Executive and the Company agree that the Debt
shall be paid to the Executive as follows:

 

(A) 50% of the Debt, or $__________________, shall be converted into a
restricted common stock grant or stock options or common stock purchase warrants
(collectively, the “Securities”), at the election of Executive, at the
conversion price of $0.30 per share, providing the following options to the
Executive:

 

  (i) Stock Grant of ________ restricted Company common shares ($____________ /
$0.30 =  __________ shares), or         (ii) Non-Qualified, 5-Year Stock Option
to purchase up to _________ restricted Company  Common shares at the exercise
price of $.01 per share, or         (iii) Common Stock Purchase Warrant to
purchase up to __________ restricted Company  Common shares at the exercise
price of $.01 per share.

 

The Executive shall make his election to choose one of the above forms of
Securities’ instruments by written notice to the Company, which election shall
be, for all purposes under this Agreement, final and irrevocable by Executive;

 

(B) 50% of the Debt, or $_______________, shall be converted into an unsecured
Company promissory note, with an original principal amount of $______________,
accruing interest at the rate of eight (8%) percent, per annum (the “Promissory
Note”), and payable upon the earlier date of (i) the second anniversary date of
the Promissory Note, (ii) the date all of the current Company investor notes, in
the outstanding aggregate outstanding principal and accrued interest amount of
approximately $1,480,000, at June 30, 2016, have been paid in full and the
Company has achieved gross revenues of at least $3,000,000 over any consecutive
12-month period, with the condition that the Company shall not make any payments
to the Executive under the Promissory Note until the Company has paid in full
all of the accrued salary and fees of the Company’s independent Director, Steve
Norris, in the amount of $100,000;

 

2. Administration of this Compensation Arrangement. The deferred compensation
arrangement set forth under this Agreement shall be administered by the Company.
The Company’s duties and authority under this arrangement shall include the good
faith (i) interpretation of the provisions of this Agreement, (ii) adoption of
any rules and regulations which may become necessary or advisable in the
operation of this arrangement, (iii) making of such determinations as may be
permitted or required pursuant to this arrangement, and (iv) taking of such
other actions as may be required for the proper administration of this
arrangement in accordance with its terms. Any decision of the Company with
respect to any matter within the authority of the Company shall be final,
binding and conclusive upon the Executive, his heirs and permitted assigns, and
each person claiming under or through the Executive, and no authorization or
ratification by the stockholders or the Executive shall be required. Any action
by the Company with respect to any one or more other executives under similar
agreements shall not be binding on the Company as to any action to be taken with
respect to the Executive. Each determination required or permitted under this
Agreement shall be made by the Company in the sole and absolute discretion of
the Company.

 

   

   

 

3. Action by Company. Any action required or permitted by the Company under this
Agreement shall be by resolution of the Board or by a duly authorized committee
of the Board, or by a person or persons authorized by resolution of the Board or
such committee.

 

4. Amendment. This Agreement may not be canceled, changed, modified, or amended
orally, and no cancellation, change, modification or amendment hereof shall be
effective or binding unless in a written instrument signed by the Company and
the Executive. A provision of this Agreement may be waived only by a written
instrument signed by the party against whom or which enforcement of such waiver
is sought.

 

5. No Waiver. The failure at any time either of the Company or the Executive to
require the performance by the other of any provision of this Agreement shall in
no way affect the full right of such party to require such performance at any
time thereafter, nor shall the waiver by either the Company or the Executive of
any breach of any provision of this Agreement be taken or held to constitute a
waiver of any succeeding breach of such or any other provision of this
Agreement.

 

6. Indemnification and Reimbursement of Payments on Behalf of the Executive.
Notwithstanding anything contained in this Agreement to the contrary, the
Company shall be entitled to deduct or withhold from any distribution made
pursuant to this Agreement such amount or amounts as may be required for
purposes of the Company complying with the tax withholding provisions of the
Internal Revenue Code of 1986, as amended, or any state tax act for purposes of
paying any income, estate, inheritance or other tax (“Taxes”) attributable to
any amounts distributable under this Agreement. In the event the Company does
not make such deductions or withholdings, the Executive shall indemnify the
Company for any amounts paid with respect to any such Taxes, together with any
interest, penalties and related expenses thereto.

 

7. Assignment. This Agreement is binding on and for the benefit of the Company
and the Executive and their respective successors, heirs, executors,
administrators, and other legal representatives. Neither this Agreement nor any
right or obligation hereunder may be sold, transferred, assigned, or pledged by
the Company or by the Executive without the prior written consent of the other.

 

8. Interpretation and Severability. In the event any provision of this
Agreement, or any portion thereof, is determined by any court of competent
jurisdiction to be unenforceable or void, the remaining provisions of this
Agreement shall nevertheless be binding upon the Company and the Executive with
the same effect as though the void provision or portion thereof had never been
set forth therein.

 

9. No Conflict. The Executive represents and warrants that the Executive is not
subject to any agreement, order, judgment or decree of any kind which would
prevent the Executive from entering into this Agreement.

 

10. Employment Relationship. To the extent that the contemplated payments to be
made to Executive under this Agreement conflicts with, violates, or breaches any
term or provision of the Employment Agreement, dated September 16, 2014, by and
between the Executive and the Company, the Executive waives and releases the
Company from all current and future claims arising out of or in connection with
all such conflicts, violations and breaches under Executive’s Employment
Agreement, now and forever.

 

   

   

 

11. Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of Delaware, without
application of its conflict or choice of law provisions. The Company and the
Executive agree that this is not an ERISA plan or part of an ERISA plan.

 

12. Execution. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

13. Gender and Number. Wherever any words are used herein in the masculine
gender they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply, and wherever any words are used
herein in the singular form they shall be construed as though they were also
used in the plural form in all cases where they would so apply.

 

14. Headings. The headings contained in this Agreement are for reference
purposes only, and shall not affect the meaning.

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Deferred
Compensation Agreement as of the date first written above.

 

  DIEGO PELLICER WORLDWIDE, INC.         By:                             Name:  
  Its:           EXECUTIVE            

 

   

   

 

Exhibit 10.4

 

THIS NOTE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), OR UNDER THE SECURITIES LAWS OF CERTAIN STATES AND MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER
THE ACT AND APPLICABLE STATE SECURITIES LAWS PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR AN EXEMPTION THEREFROM. THE ISSUER OF THESE SECURITIES
MAY REQUIRE AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT
SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION OTHERWISE COMPLIES WITH
THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

DIEGO PELLICER WORLDWIDE, INC.

UNSECURED PROMISSORY NOTE

 

  $_________________ August 12, 2016

 

FOR VALUE RECEIVED, Diego Pellicer Worldwide, Inc., a Delaware corporation (the
“Company”), promises to pay to __________________, or his registered assigns
(“Executive”), in lawful money of the United States of America, the principal
sum of __________________________________ dollars and ____ cents
($___________________) (this “Note”) plus interest at the rate of eight percent
(8%) of the principal amount hereof per annum, calculated on a daily basis. All
payments by the Company under this Note shall be in immediately available funds.

 

All principal and interest shall be due and payable upon the earlier of (i) the
second anniversary date of this Note; (ii) the date all of the current investor
notes, in the outstanding aggregate principal and accrued interest amount of
approximately $1,480,000, at June 30, 2016, have been paid in full and the
Company has achieved gross revenues of at least $3,000,000 over any consecutive
12-month period, and ; (iii) provided further that the Company shall not make
any payments to executive under this Note before the Company has paid in full
the $100,000 of accrued fees due the Company’s independent member of the board
of directors, Steve Norris.

 

All payments by the Company under this Note shall be made without set-off or
counterclaim and be free and clear and without any deduction or withholding for
any taxes or fees of any nature whatever, unless the obligation to make such
deduction or withholding is imposed by law.

 

All payments by the Company under this Note shall be applied to the accrued
interest due and payable hereunder and the remainder, if any, to the outstanding
principal.

 

1.                Unsecured Interest. The Executive acknowledges and agrees that
the Company indebtedness represented by this Note is not secured by any assets
of the Company.

 

2.                Events of Default.

 

This Note shall become immediately due and payable without notice or demand upon
the occurrence at any time of any of the following events of default
(individually, “an Event of Default” and collectively, “Events of Default”):

 

   

   

 

(i)                                the Company fails to pay any of the
principal, interest or any other amounts payable under this Note when due and
payable; or

 

(ii)                               the Company files any petition or action for
relief under any bankruptcy, reorganization, insolvency or moratorium law or any
other law for the relief of, or relating to, debtors, now or hereafter in
effect, or seeks the appointment of a custodian, receiver, trustee (or other
similar official) of the Company or all or any substantial portion of the
Company’s assets, or makes any assignment for the benefit of creditors or takes
any action in furtherance of any of the foregoing; or

 

(iii)                              an involuntary petition is filed, or any
proceeding or case is commenced, against the Company (unless such proceeding or
case is dismissed or discharged within 90 days of the filing or commencement
thereof) under any bankruptcy, reorganization, arrangement, insolvency,
adjustment of debt, liquidation or moratorium statute now or hereafter in
effect, or a custodian, receiver, trustee, assignee for the benefit of creditors
(or other similar official) is applied or appointed for the Company or to take
possession, custody or control of any property of the Company, or an order for
relief is entered against the Company in any of the foregoing.

 

Upon the occurrence of an Event of Default, the Executive shall have then, or at
any time thereafter, all of the rights and remedies afforded creditors generally
by the applicable federal laws or the laws of the State of Delaware.

 

3.                Miscellaneous.

 

(a)                              Survival. The representations, warranties,
covenants and agreements made herein shall survive the execution and delivery
hereof and shall in no way be affected by any investigation made by or on behalf
of any party hereto.

 

(b)                              Successors and Assigns. Subject to the
restrictions on transfer described herein, the provisions hereof shall inure to
the benefit of, and be binding upon, the respective successors, permitted
assigns, heirs, executors, administrators and transferees of the parties hereto.
Nothing herein, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors, permitted assigns,
heirs, executors and administrators any rights, duties or obligations under or
by reason of this Note, except as expressly provided herein.

 

(c)                              Governing Law. This Note and all actions
arising out of or in connection with this Note shall be governed by and
construed in accordance with the internal laws of the State of Delaware without
regard to conflict-of-law principles.

 

(d)                              Interpretation. The titles, captions and
headings herein are for convenience of reference only and shall not affect the
meaning or interpretation hereof. This Note shall be construed without regard to
any presumption or rule requiring construction or interpretation against the
party drafting an instrument or causing any instrument to be drafted.

 

(e)                              Notices. All notices and other communications
required or permitted hereunder shall be in writing and shall be deemed given or
delivered (i) when delivered personally, (ii) one business day after being
deposited with an overnight courier service (costs pre-paid), (iii) when sent by
facsimile or e-mail if sent during normal business hours and on the next
business day if sent after normal business hours, in each case with confirmation
of transmission by the transmitting equipment, or (iv) when received or rejected
by the addressee, if sent by certified or registered mail, return receipt
requested, postage pre-paid, in each case to the addresses, facsimile numbers
and e-mail addresses and marked to the attention of the person (by name or
title) designated on the signature page hereto or to such other address,
facsimile number, e-mail address or person as such party may designate by a
notice delivered to the other party hereto.

 

   

   

 

(f)                              Amendments and Waivers. No provision of this
Note may be amended or waived without the written consent of the Company and
Executive. No waivers of, or exceptions to, any term, condition or provision
hereof, in any one or more instances, shall be deemed to be, or construed as, a
further or continuing waiver of, or exception to, any such term, condition or
provision.

 

(g)                              Expenses; Waivers. The Company shall pay all
costs and expenses (including attorney’s fees and disbursements) that it incurs
and that the Executive incurs with respect to the negotiation, execution and
delivery of this Note. The Company shall pay all costs and expenses, including,
without limitation, reasonable attorneys’ fees and court costs, incurred in
connection with any act or actions taken to collect or otherwise satisfy the
obligations due under this Note. No delay or omission on the part of the
Executive in exercising any right under this Note shall operate as a waiver of
such right or of any other right of the Executive, nor shall any delay, omission
or waiver on any one occasion be deemed a bar to or waiver of the same or any
other right on any future occasion. The Company hereby waives notice of default,
presentment or demand for payment, protest or notice of nonpayment or dishonor
and all other notices or demands relative to this instrument.

 

IN WITNESS WHEREOF, the parties have caused this Unsecured Promissory Note to be
duly executed and issued as of the date first written above.

 

  Diego Pellicer Worldwide, Inc.         By:
                                       Name:     Title:           Agreed to and
Accepted:         EXECUTIVE:            

 

   

   

 

 

 

 

